DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, setting forth the plurality of pulleys as including at least two pulleys appears redundant.  It appears that a “plurality” of pulleys would already include at least two pulleys.  How could it not?
	In claims 12-16, reference to “the wiper” throughout these claims appears somewhat confusing since multiple wipers have been set forth.  Which one is being referenced?  It appears the wipers should be set forth as both first and second wipers so that they can be appropriately identified in the claims as either the first or second wiper.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gorce (US patent 10,960,852) in view of Rousseau (US patent application publication 2017/0369039).
	The publication to Gorce discloses a linear wiper system (1, figs. 8A, 8B) of a vehicle including a rotating drive mechanism (139) with a first portion thereof adjacent a window (5, at an upper or lower edge) to be wiped.  A plurality of pulleys (135a, 135b, 137a, 137b) are provided adjacent the window to be wiped and have the rotating drive mechanism wrapped therearound.  A pair of wipers (3a, 3b) are attached to the rotating drive mechanism.  A motor (71 or 73) is configured to rotate at least one of the pulleys of the plurality of pulleys to cause the rotating drive 
 	The publication to Gorce discloses all of the above recited subject matter with the exception of the linear wiper system being employed to wipe a housing window of a sensor housing in which a sensor is provided.
	The publication to Rousseau discloses the provision of a linear wiper system (9, 13, 15, 17, fig. 1) on a sensor support housing (5) of a rear view sensor (3) of a vehicle to wipe a screen/housing window (7) through which the sensor is directed.
	 It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of Gorce to wipe a housing window of a sensor of a vehicle, as clearly suggested by Rousseau, to enable wiping of the housing window through which the sensor is directed.  The wiper system of Gorce could be used to wipe other window structure, such as that for a sensor, as clearly suggested by Rousseau.
	With respect to claim 2, the pulleys (135a, 135b) rotate in opposite directions to cause the rotating drive mechanism (139) to move the wipers towards one another along directions (F1) and away from one another along directions (F2).  See column 8, lines 44-61.
	With respect to claims 3 and 4, the plurality of pulleys of Gorce appears to include at least 6 pulleys.
	With respect to claim 5, the provision of the wiper system of Gorce on a housing window of a sensor would provide wiping of the field of view of the sensor as claimed.  Such is in the same manner as already contemplated by Rousseau.

	With respect to claim 7, Gorce contemplate using belts (col. 8, lines 10-26) for the rotating drive mechanism.
	With respect to claim 9, Gorce contemplates using cables (col. 8, lines 10-26) for the rotating drive mechanism.  Such is deemed to meet the claimed rope, at least as far as defined.  Cable is often referred to as wire rope.
	With respect to claim 10, Gorce discloses a linear slide (9, fig. 2) in which linear bearings (111, 113) are mounted.  The wipers (3a, 3b) are attached to the linear bearings.  Such bearings are coupled with the rotating drive mechanism to slide along the linear slide as the rotating drive mechanism moves (col. 7, lines 48-55).
	With respect to claim 12, the wipers (3a, 3b) are attached to the rotating drive mechanism at the top and bottom of the window (5).
	With respect to claims 13 and 14, the wipers (3a, 3b) move both towards one another (direction F1) and away from one another (direction F2).
	With respect to claims 16 and 17, the wipers are attached to the rotating drive mechanism between first (137a, 137b) and second (137a, 137b) pairs of pulleys.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gorce (US patent 10,960,852) in view of Rousseau (US patent application publication 2017/0369039, as applied to claim 1 above, and further in view of Weaver (US patent 1,859,641).
	The publications to Gorce and Rousseau disclose all of the above recited subject matter with the exception of the rotating drive mechanism being chain.



	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ chain for the rotating drive mechanism of Gorce, as clearly suggested by Weaver, to provide a more positive drive type to reduce slippage.  Interlocking chain and sprocket drives are known to have decreased slippage with respect to cable pulley drive types.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gorce (US patent 10,960,852) in view of Rousseau (US patent application publication 2017/0369039, as applied to claim 1 above, and further in view of Stahelin (US patent 1,827,959).
	The publications to Gorce and Rousseau disclose all of the above recited subject matter with the exception of first and second wipers attached to the rotating drive mechanism moving in the same direction.
	The publication to Stahelin discloses a linear wiper system (fig. 2) where a pair of wipers (48, 49) are attached to the linear bearing (42, fig. 6) mounted in the linear slide (8).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a pair of wiper on the linear bearings of Gorce, as clearly suggested by Stahelin, to improve wiping capacity and clearing of the window to be wiped.  Multiple blades on the linear bearings of Gorce would provide for first and second wiper moving in the same direction.




s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorce (US patent 10,960,852) in view of Rousseau (US patent application publication 2017/0369039, as applied to claim 1 above, and further in view of Willey et al (US patent application publication 2009/0254219).
	The publications to Gorce and Rousseau disclose all of the above recited subject matter with the exception of a sensor provided to detect contaminants on the window and control wiping based on such detection.
	The publication to Willey discloses a wiper system wherein a sensor (68, fig. 2) is employed to detect contaminants (moisture/debris) on a window (56, paras. 20, 23) to be wiped.  A control module/computing device (52) receives the sensor data and can actuate the wipers in an automatic mode (para. 31).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a sensor on the window of the Gorce/Rousseau sensor system, as clearly suggested by Willey, to enable detection and automatic wiping of contaminants from such window via the control module.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gorce (US patent 10,960,852) in view of Rousseau (US patent application publication 2017/0369039 and Willey et al (US patent application publication 2009/0254219), as applied to claims 18 and 19 above, and further in view of Leach et al (US patent application publication 2019/0092287).
	The publications to Gorce, Rousseau and Willey disclose all of the above recited subject matter with the exception of the vehicle the wiper system is on being configured to operate in an autonomous mode.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the vehicle of the modified Gorce linear wiper system as at least configured to operate in an autonomous mode using camera sensor data, as clearly suggested by Leach, to enhance driver safety and user experience.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the publication to Finley which shows multiple wipers (34, 35) mounted to the rotating drive mechanism (fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
15 December 2021